Case 7:13-cr-00038-MFU Document 760 Filed 01/13/21 Page 1 of 2 Pageid#: 5522




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA                            )
                                                    ) Case No. 7:13-CR-0038
v.                                                  )
                                                    )
OSHAY TERRELL JONES,                                )
                                                    ) By: Michael F. Urbanski
       Defendant.                                   ) Chief United States District Judge


                                             ORDER

       This matter is before the court on defendant Oshay Jones’s Motion to Reduce Sentence

Pursuant to Federal Rule of Criminal Procedure Rule 35(a), ECF No. 758, filed on January 6,

2021. The government responded in opposition on January 11, 2021. ECF No. 759.

       The court lacks jurisdiction to consider Oshay Jones’s motion because a notice of

appeal was filed by Oshay Jones on December 22, 2020, divesting the court of jurisdiction.

“Generally, a timely notice of appeal transfers jurisdiction of a case to the court of appeals and

strips a district court of jurisdiction to rule on any matters involved in the appeal. This rule

fosters judicial economy and guards against the confusion and inefficiency that would result if

two courts simultaneously were considering the same issues.” Doe v. Public Citizen, 749 F.3d

246, 258 (4th Cir. 2014) (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982)). Limited exceptions to this general rule exist to permit district courts to take

subsequent action on matters that are collateral to the appeal or to take action that aids the

appellate process. Id. Neither exception applies here as Oshay Jones asks the court to

reconsider a ruling on a sentencing guidelines firearms enhancement previously considered by



                                                1
Case 7:13-cr-00038-MFU Document 760 Filed 01/13/21 Page 2 of 2 Pageid#: 5523




the court. Lacking jurisdiction over this matter, the court DENIES the pending Rule 35(a)

motion.

      It is so ORDERED.



                                  ENTERED: January 12, 2021.

                                                       Michael F. Urbanski
                                                       Chief U.S. District Judge
                                                       2021.01.12 13:11:32 -05'00'
                                  ________________________________
                                  Michael F. Urbanski
                                  Chief United States District Judge




                                           2
